      Case 4:18-cv-00725 Document 36 Filed on 02/11/20 in TXSD Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

Janice Hughes Barnes, Individually and §
as a Representative of The Estate of  §
Ashtian Barnes, Deceased; and Tommy §
Duane Barnes                          §
 Plaintiffs                           §
                                      §
VS.                                   §               C.A. NO.: 4:18-CV-00725
                                      §
Roberto Felix, Jr.                    §
And the County of Harris, Texas       §
      Defendants.                     §

                    PLAINTIFFS’ MOTION FOR SANCTIONS

       COMES NOW Plaintiffs, Janice Hughes Barnes and Tommy Duane Barnes,

and respectfully request this Court to order Sanctions against Harris County as a

result of their abuse of the discovery process. Specifically, in response to this Court’s

request for further briefing as to the specific policies of the Constable regarding

fleeing suspects, Defendants responded by producing a new policy which was never

disclosed in discovery, despite explicit discovery questions regarding this exact issue.

In support of Plaintiffs’ Motion for Sanctions, Plaintiff would show the following:

1.1    This case involves an incident on April 26, 2016 where Ashtian Barnes was

shot and killed by Defendant, Roberto Felix, Jr. (hereinafter “Felix”), on the Sam

Houston Tollway in Houston, Texas following a routine traffic stop relating to several

toll tag violations. Plaintiffs filed the underlying case against Officer Felix and

against Harris County relating to their liability under the auspices of Monell and its

progeny. Plaintiffs’ have since conducted significant discovery including written
      Case 4:18-cv-00725 Document 36 Filed on 02/11/20 in TXSD Page 2 of 6



requests for production and interrogatories, as well as the deposition of five separate

witnesses, including a corporate representative for Constable Precinct Five.

Discovery on this case ended on June 4, 2019.

1.2     On July 30, 2019, Defendants Roberto Felix and Harris County filed a Motion

for Summary Judgement claiming that these parties are not liable for the unlawful

killing of Ashtian Barnes. After responses and replies were filed, oral argument on

this Motion was heard on January 24, 2020. At that hearing, one of the primary issues

discussed by counsel and this Court was the existence or nonexistence of a policy by

Constable Precinct Five regarding fleeing suspects, and whether that policy had been

addressed in the underlying case. This Court requested additional briefing regarding

the existence of such a policy regarding fleeing suspect, and evidence of any

discussion of said policy in the underlying evidence filed with the court.

1.3     On February 4, 2020, Defendants Roberto Felix and Harris County filed their

supplemental brief addressing the policy regarding fleeing suspects. Attached to that

brief, Defendants submitted a new written policy which had not previously been

produced in discovery, and about which the existence of said policy was never

previously disclosed, despite Plaintiffs’ express discovery requests regarding said

policy. Specifically, Plaintiffs made the following interrogatory request to

Defendants: 1




1   See Exhibit A, attached.
      Case 4:18-cv-00725 Document 36 Filed on 02/11/20 in TXSD Page 3 of 6




1.4    Plaintiffs expressly requested that Harris County respond to the existence of

“policies, procedures, and practices” relating to a fleeing suspect. Curiously,

Defendant responded by objecting that the question “assumes” the existence of such

a relevant policy, and by further referring to Harris County Constable Precinct Five’s

Use of Force Policy. What is missing from Defendant’s response is any reference to or

production of Standard Operating Procedure 200/1.31, which is the exact policy

and/or procedure addressing how a constable should act regarding a fleeing suspect.

It is clear that Defendants have intentionally withheld evidence in an attempt to

thwart the discovery process, as only when directly questioned by this court was

Harris County ever willing to produce this highly pertinent policy, or even for that

matter acknowledge the mere existence of this policy.

1.5    The failure of Defendants to respond to Plaintiffs’ clear and unequivocal

discovery requests has caused significant harm to Plaintiffs. The existence of this

policy was not disclosed and produced prior to the discovery deadline, nor prior to the
      Case 4:18-cv-00725 Document 36 Filed on 02/11/20 in TXSD Page 4 of 6



deadline for Plaintiffs’ responses with corresponding evidence to Defendant’s Motion

for Summary Judgment. Plaintiffs were not able to discuss this policy in depositions

nor discover additional related evidence which would be relevant to this case. Of more

specific concern is: 1) why was this policy apparently never once considered or

addressed in the Internal Investigation Report; and 2) because this policy was not

considered, is it in fact the actual policy of Precinct Five? It is of further concern to

Plaintiffs that Defendants may have failed to disclose an untold number of other,

additional documents and policies, given their unwillingness to disclose this clearly

relevant policy until challenged by this Court.

1.6    As a result of Defendants’ Failure to Disclose this highly relevant information,

it is appropriate for this Court to 1) make an order for payment of reasonable

expenses and attorney fees caused by the failure; 2) inform the jury of the party’s

failure; and 3) impose other appropriate sanctions as determined by the court. Fed.

R. Civ. P. 37(c)(2). Accordingly, Plaintiffs request that this Court order appropriate

sanctions against Defendants as a result of their abuse of the discovery process.

Plaintiffs further request that this Court extend the current discovery deadline to

allow Plaintiffs to retake the depositions of Roberto Felix and the two witnesses

designated by Harris County as corporate representatives for the County and the

Constable’s Office, and in the process granting all attorney fees and costs associated

with those additional depositions. Plaintiffs further seek this additional time for

discovery to discover all of Harris County Constable Precinct Five “Procedures” as

well as any additional information which may have been otherwise heretofore
     Case 4:18-cv-00725 Document 36 Filed on 02/11/20 in TXSD Page 5 of 6



undisclosed by Defendants. These sanctions will allow Plaintiffs an appropriate

opportunity to address the issues arising from Defendant’s Failure to Disclose.




                                             Respectfully submitted,

                                             FOMBY & FOMBY LLC.



                                             /s/ Adam Fomby___________________
                                             Adam W. Fomby
                                             State Bar No. 24083006
                                             Howard R. Fomby
                                             State Bar No. 24069725
                                             440 Louisiana Street, Suite 900
                                             Houston, Texas 77002
                                             (281) 846-4229 Telephone
                                             (888) 588-4925 Facsimile
                                             adam@fombylaw.com
                                             hfomby@fombylaw.com
                                             ATTORNEYS FOR PLAINTIFF
     Case 4:18-cv-00725 Document 36 Filed on 02/11/20 in TXSD Page 6 of 6



                         CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the above and foregoing
document has been served on each attorney of record electronically on this 11th day
of February 2019.




                                                         /s/ Adam Fomby_________
                                                         Adam Fomby
